Citation Nr: 9919442	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.  This case was remanded by the Board of 
Veterans' Appeals (Board) in June 1996 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development, to include adjudication 
of the raised issue of entitlement to service connection for 
back disability.  The case is again before the Board for 
adjudication.

Entitlement to service connection for low back, neck, and 
shoulder disabilities was denied by rating decision dated in 
February 1999.  To date, neither the veteran nor his 
representative has expressed disagreement with the denials.  
Therefore, these matters are not currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  The veteran's service-connected psychiatric 
symptomatology produces no more than definite impairment of 
social and industrial adaptability; frequent panic attacks, 
circumstantial or stereotyped speech, memory problems, or 
impaired abstract thinking is not shown.

3.  The veteran has completed, at least, the eleventh grade 
and has worked in inventory, in sales, as a driver, as a 
guard, and in maintenance; he last worked full-time in 
approximately 1967 and appears to have last worked, at least 
part-time, in January 1996.

4.  The veteran's service-connected disability is not severe 
enough to effectively preclude all forms of substantially 
gainful employment consistent with his educational background 
and work experience.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected anxiety reaction have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1998).

2.  The veteran is not unemployable by reason of his service-
connected psychiatric disability.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the veteran's 
claims has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's anxiety reaction.  The Board has found nothing 
in the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

VA outpatient records from January 1991 to July 1992 reveal 
psychiatric problems, with depression and anxiety noted in 
October 1991 and January 1992 and depression noted in July 
1992.

The veteran underwent a VA psychiatric examination in August 
1992.  He appeared quite anxious and depressed.  Dysthymic 
disorder and adjustment problem with mixed emotion, anxiety 
and depression, were diagnosed.  The examiner assessed the 
social impairment as mild and the vocational impairment as 
moderate.

Received in March 1992 are nine rejections from potential 
employers; none of the statements refers to any disability.

According to a March 1992 application, the veteran had 
completed high school and had worked in inventory.  According 
to a June 1993 application, he had completed one year of 
college and had worked in sales, as a driver, as a guard, and 
in maintenance.

VA outpatient records from May to August 1993 reveal 
continued psychiatric problems.  The veteran indicated in 
August 1993 that he had lost 33 pounds and had "never felt 
this good" since he started taking Sertraline; the 
assessment was remarkably improved on Sertraline.

On VA psychiatric examination in October 1993, the veteran 
said that his psychiatric medication had brought some 
improvement.  The veteran lived with his wife and two 
daughters and characterized his home life as containing some 
stress but satisfactory.  He was described as fully oriented 
and mildly dysphoric.  His affect was considered appropriate 
to the content of his speech.  Thought processes were logical 
and goal directed.  Recent and remote memory appeared to be 
generally within normal limits; insight and judgment appeared 
normal.  The diagnosis was dysthymic disorder, chronic, in 
partial remission with medication.  Global assessment of 
functioning (GAF) was 70.

VA outpatient records from September to December 1993 reveal 
a diagnosis of depression in September and December 1993.

According to an October 1993 VA psychosocial assessment, the 
veteran attended high school until the 11th grade.  He felt 
that he could no longer perform full-time work due to pain 
and psychiatric disability.  He said that his new medication 
helped him to sleep better and that he had recently "been 
feeling a little better inside."  He indicated that he often 
felt depressed.  He was considered fully oriented.  The 
social worker concluded that the veteran's service-connected 
psychiatric disorder and medical conditions appeared to have 
adversely affected his ability to retain gainful employment 
and relate well to others; he was thought to be moderately 
impaired.  

January 1994 to August 1996 VA outpatient records reveal that 
the assessment in May 1994 was depressive disorder.  The 
veteran said in August 1994 that things were going better; 
the diagnosis was post-traumatic stress disorder, in 
remission secondary to supportive psychotherapy and 
medication.  The veteran was terminated from his job in 
January 1996 because of difficulty lifting.  He appeared 
depressed and anxious; the assessment was that the veteran 
was anxious about job possibilities but relieved that Social 
Security would take effect in one year.  A dysthymic disorder 
was the assessment in April and August 1996.

According to a May 1997 letter from the Social Security 
Administration, the veteran was awarded retirement benefits.

According to a May 1997 statement from a VA physician, the 
veteran should not work for the next three months due to 
severe emotional and physical problems.

On VA psychiatric examination in August 1997, the veteran 
complained of back and anxiety problems.  He said that his 
doctor had given him four months off from looking for work 
and that had made him feel "pretty good now."  He said that 
he was not on any medication and was able to sleep and eat 
fine.  He was seeing a psychiatrist.  He denied mood swings 
and suicidal or homicidal ideation.  He noted occasional 
nightmares of an automobile accident that he had had in 
service.  On mental status examination, the veteran was 
considered to have good hygiene and grooming.  His affect was 
in the normal range, and he appeared mildly anxious.  He did 
not appear to have any cognitive impairment.  His speech was 
considered normal.  The diagnosis was dysthymia, generalized 
anxiety disorder.  GAF was 65-70. 

The VA examiner went on to note in August 1997 that the 
veteran appeared to have symptoms suggestive of generalized 
anxiety disorder and was symptom free when not under stress, 
but he became more anxious than a normal person when under 
stress.  The examiner also indicated that the veteran 
appeared to have had some symptoms suggestive of a limited 
symptom panic attack in the past and had had a "low lying" 
depression all of his life.  The veteran was thought to be 
mild to moderately impaired because of his problems.  He was 
considered employable from a psychiatric point of view in low 
stress jobs.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1998).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, the RO evaluated the veteran under Diagnostic 
Code 9400 for generalized anxiety disorder.  The Board notes 
that effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.

Under the old criteria found at 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996), a 50 percent rating is warranted where 
there is considerable impairment of social and industrial 
adaptability.  A 30 percent evaluation is warranted when 
there is definite impairment of social and industrial 
adaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the new criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).

In determining the schedular rating warranted, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 VA 55, 58 (1994).

The above evidence reveals that, prior to VA examination in 
August 1997, although the veteran had had intermittent 
problems with anxiety and depression, his condition was 
helped by psychotherapy and medication.  When examined by VA 
in August 1997, the veteran was no longer taking medication.  
He indicated that he felt pretty good.  He was considered 
mildly anxious, with an affect in the normal range.  No 
cognitive or speech impairment was found.  GAF was 
approximately 65-70.  The examiner concluded that the veteran 
was symptom free when not under stress, and his psychiatric 
disability was noted to result in mild to moderate 
impairment.  Based on the above, the Board finds that the 
veteran's service-connected psychiatric symptomatology 
produces no more than definite impairment of social and 
industrial adaptability and does not more nearly involve 
symptomatology indicative of a 50 percent evaluation under 
the new criteria, such as panic attacks more than once a 
week, circumstantial or stereotyped speech, memory problems, 
and impaired abstract thinking.  38 C.F.R. § 4.7.  Therefore, 
an evaluation in excess of 30 percent is not warranted for 
the veteran's anxiety reaction under either the old or new 
criteria.

To warrant a total rating based on unemployability, the 
veteran's service-connected psychiatric disability must be 
severe enough, in light of his educational background and 
employment history, to render him unable to secure and follow 
a substantially gainful occupation.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  According to the evidence on file, the veteran 
has indicated at various times that he has completed anywhere 
from the eleventh grade to one year of college.  He has 
worked in inventory, as a salesman, as a driver, as a guard, 
and in maintenance; he last worked full-time in approximately 
1967 and appears to have last worked, at least part-time, in 
January 1996.

The veteran is service-connected for anxiety reaction.  His 
30 percent evaluation for anxiety reaction does not meet the 
minimum schedular requirements for a total rating under 
38 C.F.R. § 4.16(a).  Although there is a physician's 
statement on file dated in May 1997 that the veteran should 
not work for the next three months, this conclusion was due 
to both service-connected psychiatric and nonservice-
connected physical problems.  The Board notes that while the 
veteran has had intermittent problems with anxiety and 
depression, he indicated on several occasions prior to August 
1997 that his condition was helped by medication.  He said 
that he was feeling pretty good when examined by VA in August 
1997 and was no longer taking medication.  His GAF in August 
1997 was 65-70, and he did not have any cognitive or speech 
impairment.  In fact, the VA examiner concluded in August 
1997 that the veteran's psychiatric symptomatology caused no 
more than mild to moderate impairment and that the veteran 
could work in a low stress job.  Consequently, the Board 
finds that the veteran's service-connected anxiety reaction 
is not severe enough, when considered in light of the 
veteran's education and industrial background, to render him 
unemployable.

ORDER

Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction is denied.

Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disability is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

